MEMORANDUM **
Jason Harris appeals from the 16-month sentenced imposed following his guilty-plea conviction for making a false statement during a firearms transaction, in violation of 18 U.S.C. § 922(a)(6). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Harris contends that it was error for the district court to use the advisory Sentencing Guidelines calculation as the starting point and initial benchmark in its sentencing determination. He is incorrect. The Supreme Court has stated that district courts should begin all sentencing proceedings by calculating the applicable Guidelines range as “the starting point and initial benchmark.” Gall v. United States,-U.S. -, 128 S.Ct. 586, 596, 169 L.Ed.2d 445 (2007).
To the extent Harris contends that the district court failed to consider all the factors contained in 18 U.S.C. § 3553(a) and failed to provide an adequate explanation of its reasons for the sentence, we reject these contentions. See Gall, 128 S.Ct. at 597.
*139We also reject Harris’s contention that his sentence is substantively unreasonable in light of the § 3553(a) factors. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.